DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Claims 2-3, 12, and 21-25 have been cancelled.  Claims 26-28 have been newly added.

The double patenting rejection of claims 1-25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,597,443 in view of Ledbetter et al. (U.S. Patent No., 7,723,486, of record) is withdrawn in view of the claim amendments.  Note that issued claim 1 step (i) requires parts (a) and (b) in protein complex that is the antigen.  Instant claim 1 as amended removes the limitations of issued claim 1, step(i), part (b).  Instant claim 1 as amended removes selection steps (ii)-(iii) in issued claim 1.  This double patenting rejection could be reinstated if the claims are amended to overcome the new matter rejection set forth below.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 lacks a conjunction such as “and” between steps (iv) and (v).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, 13-20, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been substantively amended and now recites:
A method for manufacturing a pharmaceutical composition that comprises an antibody, or an antigen-binding portion thereof, that inhibits TGF-β1 signaling, the method comprising the steps of:
i) providing an antibody capable of binding an antigen comprising a protein complex that
comprises:
a) a homodimer comprising prodomains of transforming growth factor beta (TGF-β1), or prodomain fragments thereof that comprise a straightjacket region that includes at least one cysteine residue present within about the first 4, 5, 6 or 7 N-terminal region; or,
b) the antigen of (a), wherein a cysteine residue at amino acid position number 4 in the N- terminal prodomain region of TGFβ1 is mutated to a serine residue (C4S);
wherein the antibody is capable of inhibiting TGFβ1 signaling;

(ii) preparing expression vectors comprising the coding sequences of the antibodies, or the antigen-binding portions thereof, of step (i) and,

(iii) expressing the vector prepared in step (ii) in mammalian cells;

(iv) purifying an antibody or an antigen-binding portion thereof expressed in step (iii) 
from culture medium;

(v) formulating the antibody or the antigen-binding portion thereof purified in step (iv) into a pharmaceutical composition.

Basis for the claim amendments was stated to be paragraphs [0077] and [0547].  This is not agreed with.  Paragraph [0547] generally discusses producing antibodies in knockout mice.  It does not disclose the steps or limitations of claim 1.  In addition, claim 1 does not use knockout mice.  Paragraph [0077] discusses growth factor prodomain complexes (GPCs) and discloses the C4S mutation.  It does not disclose the steps or other limitations of claim 1.
In particular, the antibody provided in part (i) must be capable of inhibiting TGF-β1 signaling; however, there are no steps where this inhibiting activity is determined.
In particular, the antibody provided in part (i) must be capable of binding an antigen.  The antigen comprises a protein complex that comprises (a) or (b).  However, neither (a) nor (b) is directed to a protein complex.  See for example Figure 3 for an example of a protein complex of the invention.  In part (a), the phrase “within about the first 4, 5, 6, or 7 N- terminal region” appears to be missing one or more words.  It appears that 4, 5, 6, or 7 may have been intended to refer to the first 4, 5, 6, or 7 amino acid residues at the N-terminal region and not the number of N-terminal regions.   Part (b) refers to the antigen of part (a); however, part (a) is not directed to an antigen.  The antigen of claim 1 is a protein complex and part (a) is not a protein complex.  As amended, the claim no longer defines a protein complex.
Note that step (i) does not recite any positive, active steps by which an antibody with the required binding and signal inhibition properties is provided.  
In particular, part (iii) refers to the coding sequences of plural antibodies of part (i).  Part (i) is directed to providing a single antibody.  The claim is internally inconsistent.
In particular, part (iv) recites “expressing the vector.”  This is not art understood terminology.  A vector is not expressed.  A protein may be expressed from a nucleic acid sequence encoding it.  A vector contains more than just coding sequences.  Non-coding sequences such as regulatory control sequences (e.g. promoters, enhancers) would be present.
No basis is seen for the claims.

Claim 1 is directed to a method for manufacturing a pharmaceutical composition that comprises an antibody where the manufacturing step is found in steps (ii)-(v).   However, the antibody provided by step (i) is viewed as being a product by process limitation where the product being claimed is not adequately described (i.e. the structure of the antibody or antigen-binding portion thereof)  and the process by which the product is obtained is not adequately set forth in the claim.  Essential elements have been omitted.  Step (i) of claim 1 can also be considered a reach through claim limitation where the claim requires a product of unknown structure that is identified by a screening process.  It is noted that the specification does not disclose any specific antibodies meeting the limitations of the claims or obtained according to the method of the claims.  The level of skill and knowledge in the art is such that one would be able to generate and screen antibodies based on the specification disclosure (but not according to the steps in the claims as the method steps are incomplete); however, claim 1, step (i), is directed to a product, not the method by which it is identified.  The claim extends beyond what is disclosed (i.e. is a so-called “reach through” claim). Given that there is no known correlation between the structure of the antibodies provided in step (i) and the functional properties recited in the claim, the specification’s description of a screening method does not correlate to a structural description of the resulting products. Thus, while one of ordinary skill in the art would conclude that the applicant would have been in possession of a method for identifying antibodies by generating antibodies and screening them for particular characteristics, one of ordinary skill in the art would not conclude that the applicant would have been in possession of any antibodies having the recited characteristics at the time of filing.  The specification does not disclose a structure/function correlation of the antibody of step (i) or a representative number of antibodies falling within the scope of the claims.  The structural features common to the members of the genus are not disclosed.
	For all of these reasons, the claimed methods lack adequate written description, particularly as the antibodies that must be recombinantly produced and formulated into a pharmaceutical composition are not adequately described.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, 13-20, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is confusing as there appear to be steps missing.
Note that claim 1, step (i), does not recite any positive, active steps by which an antibody with the required binding and signal inhibition properties is provided.  At least for example, there are no screening steps.  See also the binding properties recited in claims 16 and 19.  Again, there are no screening steps.  Dependent claim 14 does not recite any positive, active steps to provide each antibody type recited in the claim (i.e. IgA, IgD, IgE, IgG, and IgM). Dependent claim 27 does not recite any positive, active steps to provide each antibody type recited in the claim (i.e. human or humanized).
In particular, claim 1, part (iii), refers to the coding sequences of plural antibodies of part (i).  Part (i) is directed to providing a single antibody.  The claim is internally inconsistent.  Claim 19 is confusing as it also refers to plural antibodies.
In particular, claim 1, part (iv) recites “expressing the vector.”  This is not art understood terminology.  A vector is not expressed.  A protein may be expressed from a nucleic acid sequence encoding it.  A vector contains more than just coding sequences.  Non-coding sequences such as regulatory control sequences (e.g. promoters, enhancers) would be present.  This is confusing.
	Claim 4 does not make clear at what point the animal is immunized with respect to the method steps set forth in claim 1.  
	Claim 5 depends upon claim 4 and is also unclear when the lymphocyte collection occurs with respect to method steps set forth in claim 1.
	While claims 6-10 concern screening a library, claim 1 does not require producing a library of antibodies having any particular characteristics which is then screened for antibodies having particular characteristics.
	Claim 11 depends upon claim 5 and does not make clear at what point the preparation of hybridoma cells occurs with respect to the method steps. 
	Claim 13 is confusing in reciting that affinity maturation and/or optimization occurs during step (iv) of claim 1.  It appears that affinity maturation and/or optimization would require nucleic acid mutation, recombinant production of antibodies, and/or screening for desired properties.  It is unclear how this occurs in the context of purifying an antibody from culture medium as recited in claim 1, step (iv).
	Claim 15 is confusing in reciting a cell-based antigen.  The protein complex of claim 1 is not required to be expressed in cells for presentation of the antigen on the cell surface where the cell is used to immunize hosts for the production of antibodies.  See paragraph [0064] of the specification.
	Claim 18 lacks antecedent basis in claim 1 for “a protein known to associate with the pro-protein of TGF-β1.”
	Claim 20 lacks antecedent basis in claim 1 for “cysteine residues that form disulfide bonds with the straightjacket region of the prodomain.”
	Claims 26 and 28 do not make clear at what point each of these “further comprising” steps occurs with respect to the method steps set forth in claim 1.  

	Applicant is advised that the way the claim set is structured is confusing and illogical.  Steps currently in the dependent claims properly belong in the independent claim.  For example, claim 1, step (i), could recite screening an antibody display library for antibodies that bind to an antigen with particular structural properties.  The antibodies selected by this screening could be further screened for particular functional properties (e.g. inhibiting TGF-β1 signaling).  A proper dependent claim could then specify that the antibody display library was an antibody fragment display library which comprises Fab fragments or single-chain variable fragments (scFvs).  (See instant claims 8-9.)  Alternatively, claim 1, step (i), could recite using the antigen to immunize a host animal to generate antibodies that are then screened for particular functional properties.  Alternatively, claim 1, step (i), could recite using an antigen to immunize a mouse, using the mouse lymphocytes to create hybridoma cell lines that produce recombinant monoclonal antibodies, and screening these monoclonal antibodies for particular functional properties.  Applicant is cautioned against introducing new matter and should clearly point to basis for all new limitations in amended claims.  This is not an invitation to make such amendments in a response after final rejection.  Furthermore, it would not address the fact that the antibodies themselves are not adequately described.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa